GLADNEY, Judge.
This action was brought by Stanley Sherman in behalf of his minor son, Bobby Gene Sherman, against Johnny Muse, Elder Lumber Company, Inc., and the latter’s insurer, Inland Empire Insurance Company, for damages occasioned by personal injuries received by Bobby Gene Sherman in an accident. This suit is a companion case with that of Roule v. Elder Lumber Company, Inc., 103 So.2d 482, and the two cases were consolidated for the purpose of trial. The points of law and facts in controversy are fully stated and discussed in our decision in Roule v. Elder Lumber Company, Inc., supra, and, therefore, for the reasons therein set forth the judgment from which appealed herein is affirmed at appellant’s cost.